Citation Nr: 1014166	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-09 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to an initial compensable rating for erectile 
dysfunction.

3.   Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus. 

4.  Entitlement to a rating in excess of 60 percent for 
history of myocardial infarction with coronary artery disease 
status-post coronary artery bypass graft. 

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity. 

6.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1970 to May 1972. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claims of 
entitlement to service connection for hypercholesterolemia 
and hypertension, granted service connection for erectile 
dysfunction and assigned a noncompensable (zero percent) 
evaluation, continued a 60 percent disability evaluation for 
history of myocardial infarction with coronary artery disease 
status-post coronary artery bypass graft, and continued 10 
percent disability evaluations for peripheral neuropathy of 
the right and left lower extremities.  

Issues three through six as listed above are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

1.  Hypercholesterolemia (elevated cholesterol) is a 
laboratory finding and not a chronic disability for which VA 
compensation benefits may be awarded.
2.  The Veteran's erectile dysfunction is manifested by 
decreased loss of erectile power without penile deformity. 


CONCLUSIONS OF LAW

1.  Service connection for hypercholesterolemia is not 
warranted as a matter of law.  38 U.S.C.A. §§ 101(16), 
105(a), 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.115(b), Diagnostic Code 7522 (2009).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2007, November 2007, and 
March 2008, the RO satisfied its duty to notify the Veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2009).  Specifically, the RO notified the Veteran 
of information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In November 2007, the RO also notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

As to the increased rating for erectile dysfunction, it is a 
claim of an appeal of an initial rating and fully 
satisfactory notice was delivered after it was adjudicated. 
However, the RO subsequently readjudicated the claim based on 
all the evidence in July 2008.  The Veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   

The Board is aware of the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), which held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease, manifested in accordance with 
presumptive service connection regulations, occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.  

The Veteran has not been provided with a VA examination for 
his claim for service connection for hypercholesterolemia.  
As the Board will discuss in detail in its analysis below, 
there is no objective and competent evidence of a disability 
for VA compensation purposes.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no competent medical evidence of a current 
disability for VA purposes.  

As to the claim for erectile dysfunction, the Veteran was 
provided with a VA examination in November 2007.  The report 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination, 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that this examination report is adequate 
for purposes of rendering a decision in the instant appeal.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
Veteran has declined a personal hearing.  Thus, the duties to 
notify and assist have been met.

Analysis

Hypercholesterolemia

The Veteran is seeking service connection for 
hypercholesterolemia. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  "Service connection" 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (West 2002).  
Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2009).  

The record is replete with notations of high cholesterol and 
diagnoses of hyperlipidemia. 

Notwithstanding the findings of elevated cholesterol, such 
findings are not recognized as a disability for VA benefits 
purposes.  See 38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
2002); 38 C.F.R. § 3.303(c) (2009); see also 61 Fed. Reg. 
20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, 
elevated triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities).  The term "disability" as used for VA purposes 
refers to impairment of earning capacity. See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Court has also interpreted the requirement of current 
disability thus: "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability."  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (b) (2009).

In sum, the Board reiterates that hypercholesterolemia is 
merely a laboratory finding, and not a "disability" for which 
VA compensation benefits may be awarded.  Consequently, 
service connection for hypercholesterolemia is not warranted.  
As such, the preponderance of the evidence is against the 
claim for service connection for hypercholesterolemia, and 
the benefit-of-the-doubt doctrine is not for application in 
the instant case.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

Erectile Dysfunction

The Veteran essentially contends that his erectile 
dysfunction disability is more severe than contemplated by 
the current noncompensable evaluation. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2009).  

Since the initial grant of service connection, the Veteran's 
disability has been assigned a non-compensable rating.  In an 
appeal of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

The Veteran's erectile dysfunction is rated by analogy under 
hyphenated Diagnostic Code 7599-7522.  38 C.F.R. § 4.115b 
(2009).  This specific disability is not listed on the Rating 
Schedule, and the RO assigned Diagnostic Code 7599 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded by the 
numbers of the most closely related body part and "99."  See 
38 C.F.R. § 4.20 (2009).  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, which evaluates penis deformity, with 
loss of erectile power.  

Diagnostic Code 7522 is deemed by the Board to be the most 
appropriate code primarily because it is the only diagnostic 
code which includes loss of erectile power among its 
criteria.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code be used. 

Diagnostic Code 7522 provides a 20 percent rating for 
deformity of the penis with loss of erectile power.  No other 
disability rating is provided by this diagnostic code.  38 
C.F.R. § 4.115b, Diagnostic Code 7522 (2009).

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2009).

To obtain a compensable rating under Diagnostic Code 7522, 
deformity of the penis with loss of erectile power must be 
demonstrated.  In the instant case, it is undisputed that the 
Veteran has erectile dysfunction affecting the quality of his 
erections as noted in the November 2007 VA examination 
report.  The rating criteria, however, also require deformity 
of the penis to warrant a compensable evaluation.  The 
medical evidence in this case is negative for complaint, 
treatment, or findings of penile deformity.  The November 
2007 VA examination is negative for any such deformity, and 
the Veteran does not contend otherwise.

Unlike special monthly compensation, which is specifically 
designed to compensate veterans for disabilities such as 
erectile dysfunction, the rating schedule is designed with a 
different purpose in mind: to provide compensation for 
disabilities which result in an impairment in earning 
capacity (i.e. interference with employment).  See 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Given that the Veteran's erectile 
dysfunction has not (and could not possibly have) interfered 
with his employment, a compensable evaluation is not 
warranted under the schedular criteria.  Accordingly, the 
criteria for a compensable evaluation have not been met and 
the Veteran's claim is denied.

As noted above, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, supra.  In this case, the 
medical evidence of record appears to support the proposition 
that the Veteran's service-connected erectile dysfunction has 
not changed appreciably since the Veteran filed his claim.  
Based on the record, the Board finds that a noncompensable 
disability rating was properly assigned for the entire period 
from the date of service connection, May 29, 2007.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypercholesterolemia is denied. 

An initial compensable rating for erectile dysfunction is 
denied. 




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  VA's duty to assist includes a 
duty to provide a medical examination or obtain a medical 
opinion only when it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009). See also Robinette v. Brown, 8 Vet. 
App. 69, 76 (1995).

Service Connection Claim

The Veteran essentially contends that he has hypertension due 
to his service-connected diabetes mellitus.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Veteran was afforded a VA examination for his 
hypertension in November 2007, the report of which noted that 
the Veteran's hypertension preexisted his diabetes mellitus.  
However, the examiner did not discuss whether the Veteran's 
hypertension was aggravated by service-connected diabetes 
mellitus.  On remand, the Veteran should be afforded another 
examination to determine whether service-connected diabetes 
mellitus aggravates (i.e., permanently worsens) his 
hypertension.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) 
(noting that when medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination); Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007), (finding that when VA provides 
a veteran with a medical examination related to a claim for 
service connection, the examination must be adequate).  

Increased Rating Claims

VA provided the Veteran with examinations in November 2007 
for the disabilities for which he seeks increased 
evaluations.  He has argued on multiple occasions that the 
examinations were inadequate.  For example, he contends that 
the heart examination did not include exertion testing, and 
the peripheral neuropathy examination did not include 
electromyogram/nerve conduction velocity (EMG/NCV) studies.  

The Board notes that the November 2007 heart examination 
report reflects that exercise testing was contraindicated at 
that time because of the Veteran's history of infarct with 
multiple grafting.  It is unclear whether exercise testing is 
still contraindicated since the last examination was over two 
years ago.  Thus the Veteran should be provided another 
examination to be given an opportunity to perform exercising 
testing if deemed appropriate.   

As to peripheral neuropathy of the lower extremities, the 
Veteran was last examined in November 2007 at which time 
EMG/NCV tests were not performed.  On remand, the Veteran 
should be provided such tests and the examiner should 
interpret the level of severity of the Veteran's disabilities 
represented on the tests (i.e. mild, moderate, moderately 
severe or severe).

While not argued by the Veteran, the Board also notes that it 
has been over two years since his disabilities were last 
evaluated.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Contemporaneous examinations, to include all appropriate 
testing discussed herein, if possible, of the Veteran's 
myocardial infarction with coronary artery disease status-
post coronary artery bypass graft and peripheral neuropathy 
of the right and left lower extremities are necessary to 
accurately assess his disability picture.  



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination to ascertain whether his 
hypertension is aggravated by his 
service-connected diabetes mellitus.   
The entire claims file, to include a 
complete copy of this Remand, must be 
made available to the examiner in 
conjunction with conducting the 
examination of the Veteran.  The 
examiner should annotate his report to 
reflect review of the claims file was 
undertaken.  A discussion of the 
Veteran's documented medical history 
and assertions should also be included.  
All appropriate tests or studies should 
be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should determine whether 
the Veteran's hypertension was 
aggravated by his service-connected 
diabetes mellitus.  If the service-
connected diabetes mellitus aggravates 
(i.e., permanently worsens) the 
hypertension, the examiner should 
identify the percentage of disability 
which is attributable to the 
aggravation.  A complete rationale for 
any opinion expressed should be 
provided.  If the requested opinion 
cannot be rendered without resort to 
speculation, the examiner should so 
stated and provide a rationale why.

2.	Schedule the Veteran for an examination 
to determine the current level of 
severity of his myocardial infarction 
with coronary artery disease status-
post coronary artery bypass graft.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
who should indicate on the examination 
report that (s)he has reviewed the 
folder in conjunction with the 
examination.  Any indicated studies, 
including exercising testing if deemed 
appropriate, should be performed and 
the examination report should comply 
with all AMIE protocols for rating 
heart disabilities.  If any protocol 
cannot be carried out, the examiner 
should specifically indicate the 
reasons.

3.	Schedule the Veteran for an examination 
to determine the current level of 
severity of his peripheral neuropathy 
of the right and left lower 
extremities.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies, including EMG/NCV 
tests, should be performed and the 
examination report should comply with 
all AMIE protocols for rating such 
disabilities.  The examiner should 
specifically interpret any EMG/NCV 
tests and determine the level of 
severity represented (i.e. mild, 
moderate, moderately severe or severe) 
therein.  If any protocol cannot be 
carried out, the examiner should 
specifically indicate the reasons.

4.	Then, after ensuring any other 
necessary development has been 
accomplished and the VA examination 
reports are complete, readjudicate the 
Veteran's claims. If action remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


